DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–13 is/are pending.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2019/0341632 A1.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/636,769, filed on 29 June 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 July 2019 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 22 July 2019.  These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SEPARATOR FOR FUEL CELL INCLUDING FIRST SEPARATOR PLATE REGULATING ASSEMBLY POSITION OF SECOND SEPARATOR PLATE.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein the first protrusion and the second protrusion are arranged such that opposing side surfaces of the first protrusion and the second protrusion are spaced from each other" in lines 17–19. Claim 1 has previously recited the limitation "since side surfaces of the first protrusion and the second protrusion push each other" in lines 13–14. It is 
Claim 2 recites the limitation "a fuel cell." Claim 1, which claim 2 is directly dependent, recites the limitation "a fuel cell." It is unclear if "a fuel cell" recited in claim 2 is further limiting "a fuel cell" recited in claim 1.
Claim 3 is directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claim 3 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations "a highest end of the first protrusion" and "a highest end of the second protrusion." The term "highest" is a relative term that renders the claim indefinite.  The term "highest" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term "highest" is defined as "of greatest vertical extent." The claims do not recite a reference from which the vertical extent is determined. Therefore, the limitations "a highest end of the first protrusion" and "a highest end of the second protrusion" are indefinite.
Claim 5 recites the limitations "a highest end of the first protrusion" and "a highest end of the second protrusion." The term "highest" is a relative term that renders the claim indefinite.  The term "highest" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term "highest" is defined as "of greatest vertical extent." The claims do not recite a reference from which the vertical extent is determined. 
Claim 6 recites the limitation "highest ends of the first protrusion and the second protrusion." The term "highest" is a relative term that renders the claim indefinite.  The term "highest" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term "highest" is defined as "of greatest vertical extent." The claims do not recite a reference from which the vertical extent is determined. Therefore, the limitations "highest ends of the first protrusion and the second protrusion" are indefinite.
Claim 7 is directly dependent from claim 1 and includes all the limitation of claim 1. Therefore, claim 7 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "wherein each of the first gasket and the second gasket includes a base in contact with a surface of the corresponding separator plate." Claim 3, which claim 8 is directly dependent, recites the limitations "a surface of the first separator plate" and "a surface of the second separator plate." It is unclear if "a surface of the corresponding separator plate" recited in claim 8 is further limiting "a surface of the first separator plate" and "a surface of the second separator plate" recited in claim 3.
Claim 9 is directly dependent from claim 8, indirectly dependent from claim 1, and includes all the limitations of claims 1 and 8. Therefore, claim 9 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 10 recites the limitations "a position corresponding to the second protrusion of the second separator plate." Claim 3, which claim 10 is indirectly dependent, recites the limitation "a position corresponding to the second protrusion." It is unclear if "a position corresponding to the second protrusion" recited in claim 10 is further limiting "a position corresponding to the second protrusion" recited in claim 3.
Claim 10 recites the limitations "a position corresponding to the first protrusion of the first separator plate." Claim 3, which claim 10 is indirectly dependent, recites the limitation "a position corresponding to the first protrusion." It is unclear if "a position corresponding to the first protrusion" recited in claim 10 is further limiting "a position corresponding to the first protrusion" recited in claim 3.
Claim 11 is indirectly dependent from claims 1 and 8, and includes all the limitations of claims 1 and 8. Therefore, claim 11 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 13 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 12 and 13 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4–6, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2009/0280391 A1, hereinafter Chang).
Regarding claim 1, Chang discloses a separator for a fuel cell, the separator comprising:
a first separator plate (11) and a second separator plate (12) for an anode (132) or a cathode (133, [0027]–[0028]),
the first separator plate (11) and the second separator plate (12) being adjacent to each other for assembly in a fuel cell stack (Fig. 2C, [0030]);
a first protrusion (21) formed at an edge portion of the first separator plate (11) and protruding toward the second separator plate (12) arranged facing the first separator plate (11, [0030]); and
a second protrusion (121) formed at an edge portion of the second separator plate (21) and protruding toward the first separator plate (11) arranged facing the second separator plate (12, [0029]),
wherein the first separator plate (11) and the second separator plate (12) are adjacent to each other (Fig. 2C, [0030]), 
assembly positions of the first separator plate (11) and the second separator plate (12) are regulated since side surfaces of the first protrusion (21) and the second protrusion (121) push each other (Fig. 2C, [0029]),
wherein the first protrusion (21) and the second protrusion (121) are arranged such that opposing side surfaces of the first protrusion (21) and the second protrusion (121) are spaced from each other (Fig. 2C, [0029]), and
wherein a third gasket (24) is arranged in a gap (23) between the first protrusion (21) and the second protrusion (121, [0030]).
Regarding claim 2, Chang discloses all claim limitations set forth above and further discloses a separator:
wherein the second protrusion (121) is arranged inward of the first protrusion (121) and thus is nearer a center of a fuel cell than the first protrusion (21, [0030]).
Regarding claim 4, Chang discloses all claim limitations set forth above and further discloses a separator:
wherein a highest end of the first protrusion (21) supports the second separator plate (12, [0030]), and
a highest end of the second protrusion (121) supports the first separator plate (11, [0029]).
Regarding claim 5, Chang discloses all claim limitations set forth above and further discloses a separator:
wherein a highest end of the first protrusion (21) is fixed to the second separator plate (12, [0030]), and
a highest end of the second protrusion (121) is fixed to the first separator plate 11, [0029]).
claim 6, Chang discloses all claim limitations set forth above and further discloses a separator:
wherein highest ends of the first protrusion (21) and the second protrusion (121) each have a flat surface (Fig. 2C, [0029]), and
wherein the flat surfaces support the second separator plate (11) and the first separator plate (12), respectively (Fig. 2C, [0030]).
Regarding claim 12, Chang discloses all claim limitations set forth above and further discloses a separator:
wherein the third gasket (24) supports the opposing side surfaces of the first protrusion (21) and the second protrusion (121) in a sideways direction (Fig. 2C, [0030]).
Regarding claim 13, Chang discloses all claim limitations set forth above and further discloses a separator:
wherein an upper surface or a lower surface of the third gasket (24) contact with at least one of the first separator plate (11) and the second separator plate (12, [0031]).

Claim(s) 1, 3, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keyser et al. (US 2009/0239128 A1, hereinafter Keyser).
Regarding claim 1, Keyser discloses a separator (400, [0035]) for a fuel cell (500, [0039]), the separator (400) comprising:
a first separator plate (400'') and a second separator plate (40') for an anode (132) or a cathode (Fig. 5, [0040]),
the first separator plate (400'') and the second separator plate (400') being adjacent to each other for assembly in a fuel cell stack (Fig. 5, [0040]);
a first protrusion (408'') formed at an edge portion of the first separator plate (400'') and protruding toward the second separator plate (400') arranged facing the first separator plate (400'', [0040]); and
a second protrusion (406') formed at an edge portion of the second separator plate (400') and protruding toward the first separator plate (400'') arranged facing the second separator plate (400', [0040]),
wherein the first separator plate (400'') and the second separator plate (400') are adjacent to each other (Fig. 5, [0048]), 
assembly positions of the first separator plate (400'') and the second separator plate (400') are regulated since side surfaces of the first protrusion (408'') and the second protrusion (406') push each other (Fig. 5, [0048]),
wherein the first protrusion (408'') and the second protrusion (406') are arranged such that opposing side surfaces of the first protrusion (408'') and the second protrusion (406') are spaced from each other (Fig. 6, [0040]), and
wherein a third gasket (502) is arranged in a gap between the first protrusion (408'') and the second protrusion (406', [0046]).
Regarding claim 3, Keyser discloses all claim limitations set forth above and further discloses a separator, further comprising:
a first gasket (700') combined with a surface of the first separator plate (400'', [0046]) at a position corresponding to the first protrusion (408'', [0046]),
wherein the surface of the first separator plate (400'') not facing the second separator plate (400', [0046]); and
a second gasket (700') combined with a surface of the second separator plate (400') at a position corresponding to the second protrusion (406', [0046]),
wherein the surface of the second separator plate (400') not facing the first separator plate (400'', [0046]).
Regarding claim 7, Keyser discloses all claim limitations set forth above and further discloses a separator:
wherein the first protrusion (408'') and the second protrusion (406') have a first cavity (410'') and a second cavity (404'), respectively (Fig. 8, [0040]), and
a first gasket (700') and a second gasket(700')  are formed to fill the first cavity (410'') and the second cavity (404'), respectively (Fig. 8, [0046]).

Allowable Subject Matter
Claim(s) 8–11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, alone or in combination, does not disclose, teach, or suggest the following distinguishing feature(s):
A separator comprising a gasket including a base in contact with a surface of a corresponding separator plate, a filling portion inserted in a cavity of a protrusion of the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725